Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-6 and new claims 11-12 are pending and under examination. Claims 7-10 are canceled. The amendment filed on 07/28/2021 in response to the Non-Final office Action of 04/28/2021 is acknowledged and has been entered.

Action Summary
Claims 1-6 rejected under 35 U.S.C. 103 as being un-patentable over Kimura et al. Gan To Kagaku Ryoho 1989 Jan;16(1):123-30 in view of Wang et al., J Hematol Oncol. 2015; 8: 32 Apr 8 2015 are withdrawn in light of claim amendment. 

		New Rejection necessitated by claim aendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being un-patentable over Kimura et al. Gan To Kagaku Ryoho 1989 Jan;16(1):123-30 in view of Murase et al., Pharma Res Matsuo et al., Leukemia 1997, 11, 1469-1427, Dobson et al., The Embo Journal vol. 18, no. 13, pp. 3564-3574, 1999, Goyama et al., Blood, Volume 128, Issue 22, 1 January 2016, Page 750, JP02013082708 cited herein as “The JP document”, and Nobuo et al. (US 2010/0210855A1). Matsuo et al. and Murase et al. are cited in the IDS dated 04/29/2021.
kimura et al. teaches a method of treating patients with acute myelocytic leukemia and myelogenous leukemia (CML) comprising administering an effective amount of SM-108 (aka claimed compound) to said subject, see Abstract. Acute myelocytic leukemia is also named acute myelogenous leukemia. 
Kimura et al. does not teach the leukemia associated with MLL is leukemia associated with MLL is acute myelogenous leukemia with (9;11) translocation or mixed phenotype acute leukemia with (v;11q23) translocation. In addition, Kimura et al. does not teach the 10 to 5000 mg per day. 
Murase et al. teaches inosine-5’-monophosphate dehydrogenase inhibitor such as FF-10501 (aka claimed compound) can be an alternative therapeutic treatment for Acute myeloid leukemia is also named acute myelogenous leukemia (cell lines MOLN-13) with acquired resistance to azacitidine, see Abstract. 
Matsuo et al. teaches two acute monocytic leukemia (AML-M5a) cell lines (MOLN-13 amnd MOLN-14) with interclonal phenotype heterogeneity showing MLL-AF9 fusion resulting from an occult chromosome insertion, ins(11;9)(q23;p22p23), see Title. 
Dobson et al. teaches in vivo models of cancer development occurring after
>15% of all acute leukemia in man have MLL gene fusions and because there is an association of particular MLL fusions with particular subtypes of acute leukaemia. For instance, MLL–AF4/FEL fusions are typically found in lymphoblastic tumours, whereas MLL–AF9 fusions are typically found in myeloid tumours, see page 3570, second, first para. 
	Goyama et al. teaches the p53-deficient MLL-AF9 cells were still sensitive to MPA and FF-10501-01 (aka SM108) both in vitro and in vivo, indicating that p53 activation is dispensable for the anti-leukemia effect of these IMPDH inhibitors, see Abstract. 
	The JP document teaches the use of producing 5-hydroxy-1H-imidazole-4-carboxamide 3/4 hydrate having excellent storage stability and few impurities, see Abstract. 
	Nobuo et al. teaches SM-108 as a chemotherapeutic agent was discontinued partly because of its chemical instability. SM-108 tends to produce a blue colorant by the air-oxidation. Although the drug formulation to improve the storage stability of SM-108 had been attempted by adding antioxidant agents as described in JP S58-35115 A, those efforts are far from the ideal method to overcome the problem efficiently. On the other hand, MDS, the main target disorder of SM-108, is still categorized in a poor-prognostic syndrome and the number of patients is increasing gradually, especially in Europe and the United States. However, there is no efficacious therapeutics yet. Under these circumstances, the development of a new SM-108 derivative, which has improved storage stability, has been strongly desired, see para [003] and [0004]. Nobuo et al. teaches the object of this invention is to provide a stable sulfonic  SM-108 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the benzensulfonic acid salt of SM-108 taught by Nobuo and hydrate of 5-hydroxy-1H-imidazole-4-carboxamide (SM108) taught by the JP document in the dosage taught by Nobuo et al. instead of SM108 free base taught by Kimura et al. to treat subject with leukemia associated with MLL is acute myelogenous leukemia with (9;11) translocation or mixed phenotype acute leukemia with (v;11q23) translocation to give Applicant’s claimed method. One would have been motivated by the Murase et al. teaches inosine-5’-monophosphate dehydrogenase inhibitor such as FF-10501 (aka claimed compound) can be an alternative therapeutic treatment for Acute myeloid leukemia is also named acute myelogenous leukemia (cell lines MOLN-13) with acquired resistance to azacitidine, see Abstract, the fact that Matsuo et al. and Dobson teach there are some patient population with acute myelogenous leukemia have acute myelogenous leukemia with (9;1 1) translocation or mixed phenotype acute leukemia with (v;11q23) translocation and also because both Goyama et al. teaches the p53-deficient MLL-AF9 cells were still sensitive to MPA and FF-10501-01 (aka 
		Applicant’s argument and Response to Applicant’s argument
	 Applicant argues that the Examples of the present application (paragraph [0036]) disclose that "as shown in Fig. 1, it could be confirmed that all mice died in about 20 days in the non-administered group (control), whereas the mice were confirmed to survive for 30 days or longer in the medicine- administered group, and survived for up to 40 days. As also shown in Fig. 2, it could be confirmed that GFP+ cells proliferated in the non-administered group (Control), whereas proliferation of GFP+ cells was suppressed in the medicine-administered group. Based on the above results, it was verified that proliferation of cancer cells was suppressed in the medicine- administered group." As explained above, the remarkable advantageous effect of the present invention has been confirmed in the Examples. The present invention has a remarkable effect on the diseases for which existing chemotherapy (cytarabine or doxorubicin) is not effective, and the degree of the effect cannot be predicted by those skilled in the art. In response, the Examiner finds Applicant’s argument not persuasive. While the Examiner does not dispute the fact that all mice died in about 20 days in the non-administered group (control), whereas the mice were confirmed to survive for 30 days or longer In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). Furthermore, the unexpected results did not compare the claimed invention with the closest prior art. For example, the rejection is based on the fact that SM-108 is effective for treating AML and AML is known to be associated  with acute leukemia that has 11q23/MLL abnormalities. The unexpected results have not compared AML patient with AML patient having 11q23/MLL abnormalities. Lastly, the Examiner contends the unexpected results . 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628